Citation Nr: 0630848	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-30 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the veteran's countable income exceeds the maximum 
income limitations for Department of Veterans Affairs (VA) 
pension benefits.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
pension benefits because the veteran's annual countable 
income exceeded the applicable income limitations for a 
veteran with a dependent spouse.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claim and the evidence necessary to substantiate it.

2.  The veteran's countable annual income for VA purposes is 
in excess of the established income limit.


CONCLUSION OF LAW

The income requirements for entitlement to pension benefits 
are not met, and entitlement to nonservice-connected 
disability pension is not authorized.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Prior to the RO's 
determination of the veteran's claim, VA issued regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2002).  However, under the circumstances presented in 
this case, it is not the factual evidence that is dispositive 
of the present appeal, but rather the application of the law 
and regulations to the undisputed facts.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (where "the law as 
mandated by statute, and not the evidence, is dispositive . . 
., the VCAA is not applicable").  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (regarding entitlement 
to recognition as surviving spouse for purposes of 
reinstatement of death pension benefits, United States Court 
of Appeals of Veterans Claims recognizes that neither duty to 
assist nor duty to notify provisions of VCAA are implicated 
when question is limited to interpretation and application of 
a statute), and Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In any event, the RO informed the veteran of the information 
and evidence needed to substantiate his claim in a March 2004 
letter notifying him of its decision and the statement of the 
case issued to him in June 2004.  See 38 U.S.C.A. §§ 5102, 
5103.  In these documents the RO informed the veteran of the 
reasons his claim was denied and the evidence it had 
considered in denying the claim.  Further, in the statement 
of the case, the RO advised the veteran of the legal criteria 
governing entitlement to the benefit sought on appeal, to 
include reference to pertinent statutes and regulations.  The 
veteran has been given an opportunity to provide evidence and 
argument on the matter.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence for his claim, to include affording him 
the opportunity for a hearing.  All obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Accordingly, it is not 
prejudicial to the veteran if the Board proceeds to issue a 
decision on the claim at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).



Countable Income for Nonservice-Connected Disability Pension

Pension is a benefit payable by VA to veterans of a period of 
war because of disability.  Basic entitlement to such pension 
exists if, among other things, the veteran's income is not in 
excess of the maximum annual pension rate (MAPR) specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 
3.3(a)(3), 3.23(a), (b), (d)(4).  The MAPR is published in 
Appendix B of VA Manual M21-1 and is to be given the same 
force and effect as if published in VA regulations.  
38 C.F.R. §§ 3.21, 3.23.

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  See 38 U.S.C.A. 
§ 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 
3.271(a).  Social Security Administration (SSA) income is not 
specifically excluded under 38 C.F.R. § 3.272.  Such income 
is therefore included as countable income.  Medical expenses 
in excess of five percent of the maximum annual pension rate, 
which have been paid, may be excluded from an individual's 
income for the same 12-month annualization period to the 
extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).

Recurring income, received or anticipated in equal amounts 
and at regular intervals such as weekly, monthly, quarterly 
and which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, 
received or anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 
12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any 
nonrecurring countable income received by a beneficiary shall 
be added to the beneficiary's annual rate of income for a 12- 
month annualization period commencing on the effective date 
on which the nonrecurring income is countable.  38 C.F.R. § 
3.273(c).

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement 
to improved pension:  welfare; maintenance; VA pension 
benefits, payments under Chapter 15, including accrued 
pension benefits; reimbursement for casualty loss; profit 
from sale of property; joint accounts (accounts in joint 
accounts in banks and similar institutions acquired by reason 
of death of the other joint owner); and medical expenses in 
excess of five percent of the MAPR, which have been paid.

The veteran filed his claim for nonservice-connected pension 
with special monthly pension benefits (i.e., aid and 
attendance) in October 2003.  He reported that his monthly 
income from SSA was $919.30 (or $10,872.00 yearly), and that 
he also received monthly retirement income of $389.02 
($4,668.00 yearly).  He also reported that his spouse 
received monthly income from SSA in the amount of $692.00 (or 
$8,196.00 yearly), and that she also received monthly 
retirement income of $684.46 ($8,213.00 yearly).  The veteran 
reported further that he and his spouse lived together and 
had no children.  The veteran provided no information 
regarding unreimbursed medical expenses that he had incurred.  
The term "veteran's annual income" for purposes of pension 
eligibility includes the veteran's annual income and the 
annual income of the veteran's dependent spouse.  38 C.F.R. 
§ 3.23(d)(4).  Thus, the veteran's reported annual income for 
improved pension purposes is $31,949.00.

Effective December 1, 2002, the MAPR for a married veteran 
with a dependent spouse was $12,692.00.  68 Fed. Reg. 5342-45 
(Feb. 3, 2003).  The MAPR income limit at the aid and 
attendance rate for a veteran with a dependent spouse in need 
of aid and attendance was $18,092.00.  

The veteran's reported annual income of $31,949.00 exceeds 
the MAPR as established by Congress.  Because his income, as 
reported by him, exceeds the MAPR, payment of VA pension 
benefits was properly withheld.  

The veteran has argued that the income of his spouse was 
unavailable to him and therefore it should be excluded from 
his countable income.  The Board notes first that the veteran 
has reported that he and his spouse reside together.  She 
therefore qualifies under the law as a dependent spouse.  
38 C.F.R. § 3.23(d)(1) (2005).  The law regarding countable 
versus excludable income is clear.  The income of a dependent 
spouse must be included as the veteran's countable income for 
VA pension purposes.  38 C.F.R. § 3.23(d)(4).  

In the alternative, the veteran has asserted that he should 
be provided a hardship exclusion of the income of his 
dependent spouse.  The Board notes that although there exists 
an exclusion in cases of hardship for the income of a 
dependent child, such exclusion does not apply to that of a 
dependent spouse.  38 C.F.R. § 3.23(d)(5) (2005).  

While the Board can certainly empathize with any financial 
difficulty the veteran may experience, given his income, the 
Board finds that the RO was correct in concluding that the 
veteran's countable income was high enough to preclude him 
from receiving pension benefits.  Where the law is 
dispositive, the claim must be denied due to a lack of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As 
such, review of the VCAA is not necessary.  See generally 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Mason v. Principi, 16 Vet. App. 129 (2002).


ORDER

The veteran's countable income is excessive for VA 
nonservice-connected disability pension purposes, and the 
veteran's claim of entitlement to disability pension benefits 
is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


